


117 HR 5145 IH: To authorize new grants for research into riparian forest genetics and climate adaptation.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5145
IN THE HOUSE OF REPRESENTATIVES

August 31, 2021
Mr. O'Halleran introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To authorize new grants for research into riparian forest genetics and climate adaptation.


1.FindingsCongress finds that— (1)because most native plant species are genetically adapted to their local environment, climate change and invasive species result in plants no longer being locally adapted;
(2)to promote restoration success, a network of integrated field trials (also known as provenance trials or common gardens) is crucial to determine which populations of dominant plants can survive current and projected future conditions, which in turn will enable the development of precision models to forecast climate change impacts on key native riparian forest species and the species that depend upon them for their survival; and (3)riparian systems are integral to and essential to wetland health and preservation, research into, and efforts to restore and protect the health of riparian ecosystems is essential.
2.Research grants for projects related to riparian forest genetics and climate adaptationThe Secretary of the Interior shall establish a grant program for eligible entities to carry out projects that involve long-term research into plant genetics and genomics to make riparian forests and streams more resilient to climate change and invasive species and to provide critical habitat for birds, native fish, endangered species and other animals and plants that are suffering from lost, degraded, or threatened habitat. The Secretary shall determine entities eligible to receive such grants, projects eligible for such grants, application and approval procedures for such grants, and any limitations on the amount and uses of such grants, and any other terms and conditions the Secretary determines appropriate. 3.Definition of riparian forestAs used in this Act, the term riparian forest means any riparian area and includes all plant, animal, insect, and microbial communities in such areas.
4.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior $13,000,000 for each of fiscals years 2022 through 2031 to carry out the grant program established under section 2.  